Citation Nr: 0426329	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 7, 1991, rating decision that denied service 
connection for bilateral hearing loss, secondary to the 
service-connected perforated left eardrum.  

2.  Entitlement to an effective date prior to June 16, 1999, 
for the grant of service connection for bilateral hearing 
loss.  

(These issues are also the subject of another Board decision, 
rendered separately from the decision herein.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active service from July 1958 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, found that 
new and material evidence had been submitted for a claim of 
entitlement to service connection for bilateral hearing loss, 
and which concomitantly granted service connection therefor.  
A 20 percent rating was assigned for that disability, 
effective June 16, 1999.  In March 2000, the veteran filed a 
notice of disagreement with the effective date assigned for 
the grant of service connection for hearing loss, and 
perfected an appeal to the Board on that issue in December 
2001.  

In his December 2001 substantive appeal, the veteran asserted 
that a "grave procedural error was committed" in an August 
1991 rating decision that denied service connection for 
bilateral hearing loss, claimed as secondary to a service-
connected perforated left eardrum.  Based on this statement, 
the RO issued two supplemental statements of the case, in 
January 2002 and October 2002, characterizing the issue 
before it as entitlement to an earlier effective date for the 
grant of service connection for bilateral hearing loss, 
including based on clear and unmistakable error in a prior 
rating decision.  The Board nonetheless finds that these are 
separate and distinct issues, and will consider them as 
separate issues as identified on the first page of this 
decision.  
The Board notes that a prior decision as to these issues, 
rendered by the Board in January 2004, has been vacated.  The 
decision contained herein replaces that decision.

A personal hearing was held before the Board, sitting at the 
RO, in April 2004.  The transcript of that hearing has been 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to a service-connected perforated 
left eardrum, was denied by the RO in an August 1991 rating 
decision.  The veteran did not appeal that decision.  

2.  The RO's August 1991 rating decision, wherein service 
connection for bilateral hearing loss, claimed as secondary 
to a service-connected perforated left ear drum, was denied, 
was reasonably supported by evidence then of record, and the 
correct facts as they were known at that time by VA.  It is 
not shown that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for any such error.  

3.  A reopened claim for service connection for bilateral 
hearing loss was received by the RO on June 16, 1999.  


CONCLUSIONS OF LAW

1.  The August 7, 1991, rating decision that denied service 
connection for bilateral hearing loss, claimed as secondary 
to a service-connected perforated left ear drum, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2003).  

2.  An effective date prior to June 16, 1999, for the grant 
of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The issue of entitlement to an earlier effective date for the 
award of service connection for hearing loss was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not arise from an application for 
benefits; rather, it arose from a notice of disagreement to 
the effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that a statement of the case (SOC) furnished 
to the veteran in October 2001, as well as letters sent to 
the veteran, informed him of the information and evidence 
needed to substantiate his earlier effective date claim.  The 
SOC informed the veteran of the regulation governing 
effective dates.  Further, all the pertinent evidence is 
already of record; there is no indication that evidence that 
would be probative with regard to the question of the award 
of an effective date prior to that already assigned, such as 
VA records dated prior to that date, is available.  In light 
of the above, further development in this regard would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, and the record 
does not reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it has been determined by the United States Court of 
Appeals for Veterans Claims (Court) that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

Analysis

1.  Whether there was clear and unmistakable error in an 
August 7, 1991, rating decision that denied service 
connection for bilateral hearing loss, secondary to the 
service-connected perforated left eardrum 

The veteran asserts there was clear and unmistakable error 
(CUE) in the August 7, 1991, rating decision in which service 
connection for bilateral hearing loss, claimed as secondary 
to a service-connected perforated left ear drum, was denied.  
He was notified of that decision, and of appellate rights and 
procedures, by means of a letter dated August 14, 1991.  He 
did not indicate disagreement with that decision within the 
statutory time period for such action.  That decision, 
accordingly, is considered final, although it may be reversed 
if found to be based upon CUE.  Legal authority provides 
that, where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2003).  

The Court has set forth a three-pronged test to determine 
whether CUE was present in a prior determination, the 
criteria of which are as follows:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error... 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the August 
1991 rating decision provided that service connection could 
have been granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1991).  Service 
connection could have been granted for sensorineural hearing 
loss if it was manifested to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C. 
§§ 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1991).  Service connection could also have been granted for 
disability that was proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1991).  

In this case, the veteran argues that the August 7, 1991, 
rating decision that denied service connection for bilateral 
hearing loss, claimed as secondary to a service-connected 
perforated left ear drum, was clearly and unmistakably 
erroneous because the RO failed to fulfill the duty to assist 
him in the development of his claim.  Specifically, he 
asserts that the failure to request an examination and an 
opinion at that time constituted a grave procedural error.  
He asserts that, had it not been for that error, service 
connection would have been granted effective June 18, 1991.  

As indicated above, VA's failure to comply with the duty to 
assist cannot constitute clear and unmistakable error.  The 
Court has also held that, when a CUE claim is based upon an 
asserted failure to provide an examination, "[t]here is no 
way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet. App. 
at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  
Therefore, the fact that the RO failed to provide the veteran 
with an examination or opinion cannot form the basis for a 
finding of CUE.  See also, Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) (en banc), cert. denied, 123 S.Ct. 2574 
(2003), ___ U.S. ___ (June 16, 2003) (overruling Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), in so far as it held 
that the existence of "grave procedural error" renders a VA 
decision non-final, and holding that a failure of VA to 
assist a veteran to the extent required by applicable law and 
regulations cannot constitute CUE under 38 U.S.C. § 5109A).  

The Board also notes that there is no showing that the RO 
failed to correctly apply all the relevant laws and 
regulations that were for application at the time the August 
1991 rating decision was rendered, or that it failed to 
consider all the pertinent evidence.  To the contrary, the RO 
specifically found that there was no evidence to relate the 
veteran's hearing loss condition to the left eardrum 
perforation that occurred in service, clearly making 
reference to both the evidence of record and the applicable 
legal standard.  

In conclusion, the Board finds that the August 7, 1991, 
rating decision was reasonably supported by the evidence of 
record, that the RO considered the correct facts as they were 
known at that time, and that the RO correctly applied 
prevailing legal authority.  As such, it has not been shown 
to have been undebatably erroneous.  It must again be pointed 
out that any purported breach by the RO of the duty to assist 
cannot constitute CUE.  The veteran's claim that there was 
clear and unmistakable error in the August 7, 1991, rating 
decision must accordingly be denied.  

2.  Entitlement to an effective date prior to June 16, 1999, 
for the grant of service connection for bilateral hearing 
loss  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).  The effective date of a reopened claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2003).  

A claim may be either formal or informal.  A specific claim 
in the form prescribed by the VA Secretary must be filed in 
order for benefits to be paid.  38 C.F.R. § 3.151(a) (2003).  
In addition, any communication or action indicating an intent 
to apply for VA benefits may be considered an informal claim; 
this communication or action must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2003).

The veteran's claim for service connection for bilateral 
hearing loss was denied by the RO in January 1978 and January 
1990 rating decisions.  Service connection for bilateral 
hearing loss, claimed as secondary to a service-connected 
perforated left eardrum, was denied in an August 1991 rating 
decision.  In May 1998, the RO declined to reopen the 
veteran's claim for service connection for bilateral hearing 
loss because he had not submitted new and material evidence.  
The veteran did not appeal these determinations and they 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  

On June 16, 1999, the RO received additional evidence from 
the veteran in support of his claim for service connection 
for bilateral hearing loss.  After the claim was successfully 
reopened, and service connection for bilateral hearing loss 
was granted by the RO in an October 1999 rating decision, the 
effective date assigned for the award was June 16, 1999, the 
date his claim to reopen was received.  This is the earliest 
date that may be assigned.  See 38 C.F.R. § 3.400(r) (2003).  
There is no evidence that a claim for VA benefits, either 
formal or informal in nature, was received prior to that date 
(and subsequent to May 1998).  Likewise, no records of VA or 
in-service treatment dated prior to June 16, 1999, and which 
had not previously been associated with the claims file, were 
submitted.  In fact, the record is devoid of any documents 
dated between May 20, 1998, which is the date of the letter 
from the RO finding that his claim had not been reopened, and 
the evidence that was received on June 16, 1999.  

At his April 2004 personal hearing, the veteran, through his 
representative, advocated the argument that an earlier date 
should be awarded for service connection for his hearing loss 
on the premise that the RO in August 1991 failed to consider 
service connection on a direct basis, rather than solely on 
the secondary service connection basis that was denied at 
that time.  The veteran in essence contends that, since he 
was not qualified to render a medical opinion as to the 
source of his hearing loss, the RO should not have relied 
upon his statements to the effect that his hearing impairment 
was due to his perforated eardrum, and should instead have 
also considered direct service connection due to in-service 
noise exposure.  He argues that, since the RO failed to 
consider this basis for service connection, the claim denied 
in August 1991 is still pending as to that matter.

While VA is obligated to consider all possible bases for 
granting service connection, this does not mean that it must 
consider claims that have not been raised.  Cf. Brannon v. 
West, 12 Vet. App. 32, 34 (1998) (noting that the Board is 
not required to anticipate a claim where no intention to 
raise it was expressed).  A claim for service connection for 
hearing loss on a direct basis had been denied by the RO in 
January 1990.  The RO had considered this as a possible basis 
for the benefit sought, and had denied it; as indicated 
above, the veteran did not appeal this decision.  Instead, he 
filed a claim in June 1991 for service connection on a 
secondary basis as part of a claim for an increased rating 
for his perforated left eardrum, and this claim was denied by 
the RO in August 1991.  There is no indication that a claim 
for direct service connection for hearing loss had been 
pending at the time of the August 1991 decision, or that such 
a claim should have been considered by the RO; to the 
contrary, it appears that the veteran was expressly limiting 
his claim to secondary service connection.  The Board finds 
no basis for concluding that the August 1991 rating decision 
was "incomplete" and was therefore still pending as of June 
1999.  

In view of the foregoing, the Board finds that an effective 
date prior to June 16, 1999, for the grant of service 
connection for bilateral hearing loss is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

The claim that there was clear and unmistakable error in a 
final August 1991 rating decision that denied service 
connection for bilateral hearing loss, claimed as secondary 
to a service-connected perforated left ear drum, is denied.  

An effective date prior to June 16, 1999, for the grant of 
service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



